 



Exhibit 10.1
As of December 31, 2007
Attn: Yungtai Hsu
Dear Mr. Hsu:
This letter amendment (“Amendment”) is made as of the last date set forth below
between Yungtai Hsu and Bentley Pharmaceuticals, Inc. and shall amend the Asset
Purchase Agreement between Yungtai Hsu and Bentley Pharmaceuticals, Inc., dated
February 1, 1999, effective as of December 31, 1998 (the “Agreement”). Unless
otherwise defined, all capitalized terms used herein shall have the meaning
ascribed to them in the Agreement.
In consideration of the mutual covenants and obligations set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Yungtai Hsu and Bentley Pharmaceuticals, Inc. hereby
amend the Agreement as follows:
1. Section 2.04(a) of the Agreement is deleted in its entirety and replaced with
the following paragraph:
2.04 Purchase Price: Allocation: Adjustment.
               (a) Purchase Price. The aggregate purchase price for Assets and
for the covenant of Seller contained in Section 5.07 shall be (i) U.S.
$1,074,000 (the “Cash Portion of the Purchase Price”), subject to the
adjustments as provided on paragraph (b) below; (ii) an aggregate of $350,000 of
shares of common stock (the ‘Shares”) of Purchaser according to the terms and
conditions of the Subscription Agreement and the Registration Rights Agreement,
dated as of the Closing Date, substantially in the forms of Exhibit B and C,
respectively, hereto, (iii) a warrant to purchase 450,000 shares of common stock
of Purchaser according to the terms and conditions of the Warrant Agreement,
dated as of the Closing Date, substantially in the form of Exhibit D hereto,
(iv) royalties payable by Purchaser to Seller, through February 11th, 2014 in
the amount of (x) 5% of the difference between any cash received by Bentley
Pharmaceuticals, Inc., a Delaware corporation (“Bentley”), by any of the parties
listed on Schedule 2.04(a) prior to the commercialization of any product arising
out of a collaboration between Bentley and any such party and any research and
development for such product funded by Bentley without reimbursement by a third
party, or such fees received relating to a collaboration between another company
authorized by Purchaser and Purchaser and (y) 5% of the “net sales” (as defined
below) received by Bentley from the products developed under
Section 2.04(a)(iv)(x) following commercialization of such products; and (v) the
aggregate amount of the Assumed Liabilities ((i)-(v) collectively, the “Purchase
Price”). “Net Sales” referred to in paragraph (iv)(y) above shall mean gross
sales minus: discounts, returns, and customer allowances actually extended to
customers.
2. The parties agree that no royalties are owed to Yungtai Hsu as of the date of
this Amendment.

 



--------------------------------------------------------------------------------



 



3. Except as modified by this Amendment, the Agreement will remain in full force
and in effect in accordance with its terms.
4. This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
effective as of the date first above written.
ACCEPTED AND AGREED TO:

                      YUNGTAI HSU       BENTLEY PHARMACEUTICALS, INC.    
By:
  /s/ Yungtai Hsu       By: /s/ James R. Murphy        
 
                   
 
                   
Name:
  Yungtai Hsu       Name: James R. Murphy        
 
                   
Title:
          Title: Chairman & CEO        
 
                   

 